Citation Nr: 1602293	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  13-30 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for obesity, to include fluctuating weight, as secondary to post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to include as secondary to PTSD.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus. 

5.  Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Esq. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active duty service from November 1990 to May 1991 with active duty for training service from November 1988 to March 1989 and additional service in the Rhode Island Army National Guard from January 1988 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The claims have since been transferred to the Togus, Maine RO.

In June 2015, the Board remanded the claims to schedule a video conference hearing in accordance with the Veteran's request.  

In August 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge; a transcript of that record has been associated with the Veteran's electronic claims file.  During the August 2015 hearing, the record was held open for 60 days, to allow the Veteran the opportunity to submit additional evidence; however, to date, no additional evidence has been submitted by either the Veteran or his representative.

During the August 2015 hearing, the Veteran described symptoms of his weight fluctuating in conjunction with his claim for obesity; therefore the Board had recharacterized the issue as a claim for entitlement to service connection for obesity, to include fluctuating weight, as secondary to PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS). The Board notes that, in addition to the VBMS file, there is a separate paperless, electronic Virtual VA file associated with the Veteran's claims.  A review of the Virtual VA file reveals documents that are either duplicative of those contained in the VMBS file or irrelevant to the claims on appeal.

During his August 2015 hearing, the Veteran raised the issue of service connection for a right knee disorder.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, hypertension, and a left knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

The Veteran's fluctuating weight or obesity are not disabilities for which service connection may be granted and the Veteran does not have a disability manifested by fluctuating weight or obesity. 


CONCLUSION OF LAW

The criteria for service connection for obesity, including fluctuating weight have not been met. 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a May 2011 letter, sent prior to the initial unfavorable decision issued in September 2011, advised the Veteran of the evidence and information necessary to substantiate his claims for service connection for obesity, to include as secondary to a service-connected disability, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The letter also provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, all available records, to include the Veteran's service treatment and personnel records as well as all available and relevant post-service VA treatment records and private treatment records have been obtained and considered.  

The Board notes that the Veteran was not provided with a VA examination and/or opinion relative to his claim for service connection for obesity.  In service connection claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the appellant's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold. McLendon, 20 Vet. App. at 83.

The Board finds that a VA examination with nexus opinion is not necessary with respect to the claims decided herein because fluctuating weight or obesity are not disabilities for which service connection may be granted and the Veteran does not have a disability manifested by fluctuating weight or obesity.  VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that a VA examination with a nexus opinion is not necessary to decide the claims regarding fluctuating weight or obesity.

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in July 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the August 2015 hearing, the undersigned Veterans Law Judge noted the issues on appeal.  With regard to the Veteran's obesity and fluctuating weight, his contentions regarding his belief that his PTSD, to include the medications used to treat such disability, contributed to his obesity were advanced.  The undersigned asked the Veteran to address any weight fluctuation or changes in his endocrine system, in which the Veteran explained that his PTSD caused him to be depressed and eat more, which resulted in him gaining weight.  He also indicated that his weight gain from his PTSD increased his blood pressure or caused his hypertension.  The Board notes that the issue of service connection for hypertension is already on appeal, including as secondary to PTSD and separately addressed in the remand below.  Overall, the Veteran described his weight fluctuations, but did not identify any disorder, beyond hypertension, associated with his obesity or fluctuating weight and PTSD.  The undersigned informed the Veteran that although he thought that his PTSD caused him to gain weight, an expert opinion was needed.  The undersigned also asked the Veteran if any doctor suggested a relationship between the Veteran's PTSD and weight gain and caused his hypertension and, if so, to get it in writing and submit to VA.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, the undersigned held the record open 60 days so as to allow the Veteran to submit additional evidence, to include any nexus statements addressing the nature and etiology of his claimed disorder.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims adjudicated herein.

II.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as diabetes mellitus and arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit  has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Id.   Specifically, 38 C.F.R. § 3.310(b) provides that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

On review of the VA treatment records reveal that the Veteran has been diagnosed obesity.    

As previously mentioned, during the Veteran's August 2015 hearing, the undersigned asked the Veteran to address any weight fluctuation or changes in his endocrine system, in which the Veteran explained that his PTSD caused him to be depressed and eat more, which resulted in him gaining weight.  He also indicated that his weight gain from his PTSD increased his blood pressure or caused his hypertension.  He reported that although he recently lost some weight, he explained that his weight fluctuated in the amount he would lose or gain.  He also thought that his medication led to his weight gain.  Although he described his fluctuating weight, he has not identified or alleged that he had any endocrine disorder, or any other disorder beyond hypertension, associated with his obesity or fluctuating weight and PTSD.  

Obesity, being overweight, or fluctuating weight, a particularity of body type alone, is not considered a disability for which service connection may be granted.  See generally 38 C.F.R. Part 4 (VA Schedule for Rating Disabilities) (does not contemplate a separate disability rating for obesity).  Rather, applicable VA regulations use the term "disability" to refer to the average impairment in earning capacity resulting from diseases or injuries encountered as a result of or incident to military service.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 38 C.F.R. § 4.1 (2015).  There must be competent evidence of a current disability to support service connection, and particularities of body type, such as being overweight, underweight, or fluctuating weight, do not of themselves constitute disease or disability.  Although the Veteran suggested during his hearing that his hypertension is related to his weight and PTSD, this matter is currently on appeal and is separately addressed in the remand below.  Otherwise, a separate chronic disability manifested by fluctuating weight or obesity is not shown by the evidence of record and the evidence does not suggest that the Veteran has a disability manifested by fluctuating weight or obesity.  As the evidence does not indicate the existence of a current disability, a remand for a VA medical examination is not necessary.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. § 1110.  The evidence does not reflect that the Veteran has a chronic disability manifested by fluctuating weight or obesity.  In the absence of proof of current disability, the claim of service connection for obesity may not be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Thus, service connection for obesity is not warranted.

For the foregoing reasons, the Board finds that the claim of service connection for fluctuating weight or obesity, on any basis of entitlement, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. §  5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for obesity, to include fluctuating weight, as secondary to PTSD, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the claims for service connection for hearing loss, headaches, hemorrhoids, bilateral knee disorders, and sleep apnea, so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

I.  Hearing Loss and Tinnitus

Here, the Veteran's DD 214 includes a military occupational specialty of light vehicle mechanic.  

In September 2011, the Veteran was afforded a VA audiology evaluation.  The Veteran reported a history of military noise exposure being in close range to small arms and tank fire.   He reported significant occupational noise exposure from working as a chef prior to and post service, as well as post service odd jobs, including stone masonry.  He denied experiencing any recreational noise exposure.  The examiner determined that the Veteran's hearing levels were within normal limits, bilaterally.  See 38 C.F.R. § 3.385 (for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent).

With regard to tinnitus, the Veteran reported he first noticed the tinnitus while he was working as a chef at a casino after service, sometime near 1996 or 1997.  The examiner opined that as the Veteran's hearing levels were within normal limits and the onset of the tinnitus was reported to be 3-4 years after service, it was less as likely the Veteran's tinnitus was incurred in or caused by multiple acoustic trauma exposure while serving as a light vehicle mechanic.

During his August 2015 Board hearing, the Veteran reported that he believed that his tinnitus began in 1990, 1993, or 1994, while serving in Operation Desert Storm. He explained that he did not notice the ringing or humming in his ears at the time he was exposed to noise, but rather, he noticed it after he came home.  He indicated that he did not realize that the ringing was coming from his ears and not just in his head.  He also reported that he did not understand what tinnitus meant and that the ringing and humming in his ears were symptoms of tinnitus.  He claimed that he remembered asking his mom at a family reunion, within a few weeks of being discharged, if she heard ringing because he did not realize that it was coming from his ears.
  
The Veteran also testified that his hearing loss disability, especially in his right ear, has increased in severity since he was last examined.  Additionally, as more than four years have passed since the Veteran was last examined, the AOJ should obtain another opinion regarding whether in-service noise exposure could cause the Veteran to progressively lose his bilateral ear hearing over the years and cause tinnitus.  Hensley v. Brown, 5 Vet. App. 155 (1993).

II.  Knee Disorder

During his August 2015 Board hearing, the Veteran initially referred to his left knee and described an in-service injury to his knee; however, he later indicated that the in-service injury occurred to his right knee and that he had a current right disorder.  As the Veteran has not withdrawn the claim for service connection for his left knee, the Board will continue to address the matter on appeal.  On remand, the Veteran should clarify his intent with regard to this claim.  In regards to service connection for a right knee disorder, as mentioned in the Introduction section of this decision, this matter has been referred to the AOJ for initial adjudication.  

The Veteran's STRs included a January 1989 record, which noted that the Veteran fell off of a stand and injured his left thigh.  Pain and swelling was present and normal use was impossible.  The Veteran was diagnosed with a contusion.   

Post service treatment records, included a September 1998 VA general examination, in which the Veteran reported that he had arthritic changes in his knee.  

Given a documented in service injury to the Veteran's left leg, and post-service evidence of knee problems, the Board finds that the claim must be remanded for a VA examination to clarify the nature and etiology of any knee disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

III.  Hypertension

September 2010 treatment records from Rhode Island Hospital include a diagnosis of hypertension.  The Veteran claims that his hypertension has been caused or aggravated by his PTSD.  More specifically, during his hearing, the Veteran reported that his PTSD made him depressed and he comforted himself by eating more, which led to him gaining weight and caused an increase in his blood pressure and his hypertension. 

Given the complex nature of the matter, the Board finds that the claim must be remanded for a VA examination with opinion addressing whether the Veteran's hypertension was caused or is aggravated by his service-connected PTSD.

Additionally, the Veteran reported during his Board hearing that he continues to receive VA treatment, so VA records since May 2011 from VA Boston Healthcare System should also be obtained.  A further review of the record reflects that the Veteran was recently hospitalized in September 2015 at the Cincinnati VA Medical Center (VAMC).  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him whether he intends to continue pursuing the claim of entitlement to service connection for a left knee disability.  If not, ask him to submit a written statement withdrawing the claim from appellate review. 

2.  Request that the Veteran identify any medical treatment records and furnish appropriate authorization for the release of private medical records, which have not been previously associated with the claims file.  If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA. 

3.  Any negative search response must be noted in the record and communicated to the Veteran. 
 
4.  Take the necessary steps to obtain any identified records of VA treatment since May 2011, including  from VA Boston Healthcare System and Cincinnati VAMC, as well as any other identified VA facility that have not already been associated with the claims file. 

Efforts to obtain VA records must continue until they are obtained, or it is reasonably certain that they do not exist or that further efforts would be futile.

5.  After the completion of numbers 2 and 3 above, schedule the Veteran for a VA audiological examination to determine the nature and etiology of any currently manifested bilateral hearing loss and tinnitus.  The electronic record, including a copy of this Remand, must be made available to the examiner for review.  The examiner should take a thorough history documenting in-service and post-service noise exposure as well as the onset date of hearing loss from the Veteran.  

After examining the Veteran, the examiner should determine whether it is at least as likely as not (a 50% or higher degree of probability) that any current bilateral hearing loss and tinnitus are related to acoustic trauma during active duty service, specifically exposure small arms and tank fire (i.e., did in-service noise exposure cause the Veteran to progressively lose his hearing over the years). 

A detailed rationale for all opinions expressed should be furnished.  In proffering this opinion, the examiner must expressly consider the Veteran's lay statements concerning in-service acoustic trauma and onset of symptoms, as well as the post service medical records.  The examiner should also comment on the Veteran's claim that he noticed ringing and humming in his ears shortly after he was discharged from service and in a quieter environment away from military noise exposure.  

In rendering the above opinion(s), the examiner is advised that the absence of in-service evidence of a bilateral ear hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

6.  If the Veteran wishes to continue pursuing his claim regarding a left knee disability, after the completion of numbers 1 through 3 above, schedule the Veteran for an appropriate VA examination to determine whether he has a current knee disability related to service.  The electronic record, including a copy of this Remand, must be made available to the examiner for review.  After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should:

a)  Identify any current knee disability present; 

b)  Then, provide an opinion regarding whether it is at least as likely as not (50 percent probability or greater) that any current knee disability had its clinical onset in service; was manifested within the first post service year; or is otherwise etiologically related to military service, including documented in-service left thigh injury in January 1989.  

A detailed rationale for all opinions expressed should be furnished.  The examiner must provide reasons for each opinion and specifically address the Veteran's service treatment records as well as any relevant post service treatment records.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since service should be set forth in detail.

7.  After the completion of numbers 2 and 3 above, schedule the Veteran for an appropriate VA examination to determine whether his current hypertension is related to his service-connected PTSD.  The electronic record, including a copy of this Remand, must be made available to the examiner for review.  All tests or studies deemed necessary by the examiner shall be accomplished.

The examiner should provide an opinion regarding whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension (a) was caused or (b) is aggravated (worsened beyond the natural progression) by the Veteran's service-connected PTSD.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In rendering the requested opinions, the physician must consider and discuss all relevant medical evidence and lay assertions-to include competent assertions as to nature, onset and continuity of symptoms.  The examiner should address the Veteran's contentions that his PTSD made him depressed and he comforted himself by eating more, which led to him gaining weight and caused an increase in his blood pressure and his hypertension.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.
 
8.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

9.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


